Citation Nr: 9917813	
Decision Date: 06/28/99    Archive Date: 07/07/99

DOCKET NO.  98-02 704	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, 
Philippines


THE ISSUE

Whether new and material evidence sufficient to warrant 
reopening claims of entitlement to service connection for 
residuals of gunshot wounds to the left temporal area and 
left thigh has been received, and if so, whether service 
connection is warranted.


ATTORNEY FOR THE BOARD

J.M. Daley, Associate Counsel



INTRODUCTION

The veteran had recognized guerrilla service from February 
1944 to May 1945, and service in the Regular Philippine Army 
from May 1945 to April 1946.   

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a July 1997, rating decision of the Manila, 
Philippines, Department of Veterans Affairs (VA) Regional 
Office (RO).


FINDINGS OF FACT

1.  By a rating decision dated in December 1950, the RO 
denied entitlement to service connection for residuals of 
gunshot wounds to the left leg and left temporal area and 
properly notified the veteran of those determinations.  He 
did not appeal.

2.  As to the veteran's left leg wound, the additional 
evidence added to the record since the December 1950 RO 
rating decision is not so significant by itself or in 
connection with evidence previously assembled that it must be 
considered in order to fairly decide the merits of the 
claims.  

3.  In regard to the veteran's left temporal area, the 
additional evidence added to the record since the December 
1950 RO rating decision includes evidence that is not 
duplicative, and which by itself or in connection with 
evidence previously assembled is so significant that it must 
be considered in order to fairly decide the merits of the 
claim.

4.  The competent, credible and probative evidence of record 
does not show that the veteran incurred a shrapnel wound to 
the left temporal area during his recognized service. 


CONCLUSIONS OF LAW

1.  The unappealed December 1950 rating decision that denied 
entitlement to service connection for residuals of gunshot 
wounds to the left leg is final; new and material evidence 
sufficient to reopen the claim has not been received.  
38 U.S.C.A. § 5108 (West 1991); 38 C.F.R. § 3.156(a) (1998); 
Veterans Regulation No. 2(a), pt. II, par. III; Department of 
Veterans Affairs Regulation 1008; effective 1/25/36 to 
12/31/57.

2.  Subsequent to the unappealed December 1950 rating 
decision that denied entitlement to service connection for 
residuals of gunshot wound to the left temporal, new and 
material evidence sufficient to reopen the claims was 
received.  38 U.S.C.A. § 5108 (West 1991); 
38 C.F.R. § 3.156(a) (1998).

3.  Residuals of gunshot wounds to the left leg and left 
temporal area were not incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 5107 (West 1991); 38 C.F.R. § 3.303 
(1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Factual Background

The veteran had recognized guerrilla service from February 
1944 to May 1945, and service in the Regular Philippine Army 
from May 1945 to April 1946.   

In July 1950, the RO received the veteran's claim for VA 
benefits based on gunshot wounds to the left leg and left 
temple.  In support of that claim were affidavits from I.C. 
and A.V., who purported to have been comrades of the veteran 
and to have knowledge that the veteran incurred a gunshot 
wound to his left leg in June 1944 and was hit by mortar 
shrapnel in February 1945.  The affiants indicated providing 
the veteran with first aid treatment for his leg wound.  
Those statements were signed in June 1950.  Also in June 
1950, the veteran completed a certificate of identification 
in which he provided facts relevant to his dates and units of 
service.  Also of record at that time was a medical 
certification from J.C., dated in June 1950.  J.C., who 
indicated that, as a medical officer, he had treated the 
veteran during service for a through and through gunshot 
wound to the left leg, incurred in June 1944, and for a 
shrapnel wound to the left temporal region, incurred in 
February 1945.

Of record is a report of a service discharge examination 
report, dated in April 1946, reflecting that the veteran 
denied suffering from any wounds.  Examination revealed no 
musculoskeletal defects and normal skin.  The examiner noted 
that there were no wounds, injuries or diseases.  

In October 1950 the RO asked the service department to 
furnish a copy of the veteran's PA AGO Form 23 showing all 
illnesses and/or injuries.  The service department responded 
that the PA AGO Forms did not indicate any illnesses or 
injuries.

In November 1950, the veteran reported having been hit with a 
bullet in June 1944, and then incurring further injury in 
February 1945.  He stated that he had not reported his injury 
upon return to military control because he was unable to feel 
any pain at that time.

In a rating decision dated in December 1950, the RO denied 
service connection for residuals of gunshot wounds to the 
left leg and/or left temple, notifying the veteran of such in 
a letter also dated in December 1950.  The veteran did not 
appeal.

In December 1954, the veteran expressed disagreement with the 
RO's December 1950 denial of his claim; the RO notified him 
that that decision had become final and could not then be 
appealed.  

In September 1995, the RO received a statement wherein the 
veteran reported incurring injuries to the left leg and left 
temple during service.  He also submitted a joint affidavit 
from M.C. and M.P., who reported knowing that the veteran was 
injured in the left leg in July 1943 and that they visited 
him at the field hospital where he was confined for 
treatment.  M.C. and M.P. also indicated that the veteran 
suffered a left temporal wound in February 1945 and was 
evacuated to a station hospital where they were working as 
civilian employees.

Also received in September 1995 is a clinical evaluation 
report dated in October 1993, which recounts that the veteran 
had a shrapnel injury to the head and left leg in 1944, with 
subsequent complaints of numbness.  Examination revealed a 
one-centimeter scar in the left temporal area, and a one-
centimeter scar on the posterior aspect of the middle third 
of the left leg.  

In a statement of July 1995, the veteran related that his 
first injury was incurred in July 1943 and the second in 
February in 1945.  He also stated that his injuries were 
inadvertently not included in documents executed upon his 
return to military control.  

In June 1996, the veteran reported for a VA examination.  
Examination revealed a healed scar in the left temporal 
region noted to be a residual of a shrapnel wound, and a 
healed scar at the middle third, medial aspect, of the left 
leg and another scar at the posterior middle third of the 
left leg, residual to a through and through gunshot wound.

In a joint affidavit dated in February 1997, R.D. and R.B. 
stated that the veteran incurred injury to his left leg in 
July 1943, and that they visited him at the field hospital 
where he was treated, and also that the veteran incurred 
injury to the left temporal region in February 1945, and that 
they were working as civilians at the hospital where he was 
treated for such.

In September 1997, the RO received an x-ray report dated in 
September 1993 that showed no evidence of a left leg 
fracture.

In June 1998, the RO received a copy of two Affidavits for 
Philippine Army Personnel, dated in May 1945 and February 
1946.  In the affidavits the veteran denied the incurrence of 
wounds during service.


Analysis

As the veteran did not perfect a timely appeal with respect 
to the December 1950 denial of his claims for service 
connection for gunshot wound residuals, such determinations 
became final.  Veteran's Regulation No. 2(a), pt. II, par. 
III; Department of Veterans Affairs Regulation 1008; 
effective 1/25/36 to 12/31/57; [38 U.S.C.A. § 7105(c) 
(West 1991); 38 C.F.R. § 20.1103 (1998)].  Once a denial of a 
claim of service connection has become final, it cannot 
subsequently be reopened unless new and material evidence has 
been presented.  38 U.S.C.A. § 5108. 

New and material evidence is defined as evidence not 
previously submitted to agency decisionmakers which bears 
directly and substantially upon the specific matter under 
consideration; which is neither cumulative nor redundant; and 
which, by itself or in connection with evidence previously 
assembled, is so significant that it must be considered in 
order to fairly decide the merits of the claim. 
38 C.F.R. § 3.156(a).  In Hodge v. West, 
155 F.3d 1356 (Fed. Cir. 1998), the Federal Circuit noted 
that new evidence could be sufficient to reopen a claim if it 
could contribute to a more complete picture of the 
circumstances surrounding the origin of a veteran's injury or 
disability, even where it would not be enough to convince the 
Board to grant a claim.  Id. at 1363.

For the limited purpose of determining whether to reopen a 
claim, the credibility of the evidence is to be presumed; 
however, this presumption no longer applies in the 
adjudication that follows reopening.  Justus v. Principi, 3 
Vet. App. 510, 513 (1992).

In this case, the veteran's additional statements relevant to 
the incurrence of his wounds during service are not new, 
being merely duplicative of previous contentions.  Godwin v. 
Derwinski, 1 Vet. App. 419, 424 (1991).  Since the December 
1950 denial, the RO has received lay statements from 
individuals reporting to have visited the veteran while in 
the hospital after he incurred a gunshot wound to his leg, 
and to have worked at the facility where he was treated for a 
shrapnel wound to his left temporal area.  For the purposes 
of reopening the claim, the credibility of such individuals 
is presumed.  The Board notes that, although appearing to be 
lay individuals, the affiants in question are competent to 
report such facts as observation of wounds, dates, and the 
like.  See Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  
The statements in question are clearly new in the sense of 
not having been previously considered.  As to the veteran's 
claimed leg wound, the additional lay statements indicate 
that that wound was sustained in July 1943, which was 
approximately six months prior to his veteran's initial 
period of recognized service.  As to the head wound, these 
statements indicate that the veteran was wounded in February 
1945 and was evacuated to the hospital where the affiants 
worked.  Arguably, this is new and material evidence as to 
the head wound.  Although prior statements reported knowledge 
of the veteran's having incurred gunshot wounds during 
service, the newly received statements, as to the head wound, 
cannot be said to be "merely cumulative" as they provide 
further corroboration of the veteran's statements in the 
context of the remaining evidentiary record.  Thus, the 
question becomes one of probity and/or credibility.  Such 
questions are answerable only upon reopening the claim.  See 
Justus v. Principi at 513.

The other "new" evidence includes a statement from a 
physician who noted a history of the veteran having been shot 
in the head and left leg by shrapnel in 1944 and gave current 
findings.  That statement apparently relates a history given 
by the veteran and, by referring to injuries having been 
sustained in "1944," does not specifically relate either of 
them to a period of recognized service.  There is also the VA 
examination report that reflects findings of scars attributed 
to shell fragment wounds.  As the prior denial was not 
predicated as the absence of residuals of the injuries the VA 
hospital report is not new and material evidence.  

Accordingly, when the newly received lay statements as to the 
head wound are considered in connection with the other 
evidence of record, or by themselves, and being deemed 
credible, they contribute to a more complete picture of the 
circumstances surrounding the origin of a veteran's injury or 
disability and are thus sufficient to reopen the claim.  See 
Hodge at 1363; Elkins v. West, 12 Vet. App. 209 (1999).  
However, as to the leg wound, the Board finds that there is 
no new and material evidence and the 1950 rating decision is 
final.  

Well Grounded Analysis

Under the Elkins test, and consistent with the Court's 
decision in Winters v. West, 12 Vet. App. 203 (1999), after 
the Board has reopened a claim, it must determine whether, 
based upon all the evidence of record in support of the 
claim, the claim as reopened (as distinguished from the 
original claim) is well grounded pursuant to 
38 U.S.C.A. § 5107(a) (West 1991).  A well-grounded claim is 
"a plausible claim, one which is meritorious on its own or 
capable of substantiation. Such a claim need not be 
conclusive but only possible to satisfy the initial burden of 
[section 5107(a)]."  Murphy v. Derwinski, 1 Vet. App. 79, 81 
(1990).  In Tirpak v. Derwinski, 2 Vet. App. 609, 611 (1992), 
the Court held that a claim must be accompanied by supportive 
evidence and that such evidence "must 'justify a belief by a 
fair and impartial individual' that the claim is plausible."  

For a claim to be well grounded, there generally must be (1) 
a medical diagnosis of a current disability; (2) medical or, 
in certain circumstances, lay evidence of in-service 
occurrence or aggravation of a disease or injury; and 
(3) medical evidence of a nexus between an in-service injury 
or disease and the current disability.  See Anderson, supra; 
Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd, 
78 F.3d 604 (Fed. Cir. 1996) (table).  For the purposes of 
determining whether a claim is well grounded, the Board must 
presume the truthfulness of the evidence, "except when the 
evidentiary assertion is inherently incredible or when the 
fact asserted is beyond the competence of the person making 
the assertion."  King v. Brown, 5 Vet. App. 19, 21 (1993).

In this case, there is evidence of shrapnel wound scarring in 
left temporal region, as claimed by the veteran; both lay and 
medical evidence purporting to show in-service incurrence of 
a shrapnel wound to the left temple; and medical evidence 
attributing currently shown scarring to the reported history 
of an in-service shrapnel wounds.  Such is sufficient to 
render the veteran's claim well grounded.

Service Connection Analysis

As the claim has been found well grounded, the Board may then 
proceed to evaluate the merits of the claim.  First, it notes 
that VA's duty to assist under 38 U.S.C.A. § 5107(b)  has 
been fulfilled.  See Elkins, supra; Winters v. West, 
12 Vet. App. 203 (1999).

In order to establish service connection for a claimed 
disability the facts must demonstrate that a disease or 
injury resulting in current disability was incurred in the 
active military service or, if pre-existing active service, 
was aggravated therein.  38 U.S.C.A. § 1110; 38 C.F.R. 
§ 3.303.  Service connection may also be granted for a 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service. 38 C.F.R. § 3.303(d).  Where 
the question involves a medical diagnosis or opinion as to 
medical causation, competent medical evidence is required.  
Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).

Where, a veteran engaged in combat, satisfactory lay evidence 
that an injury or disease was incurred in service will be 
accepted as sufficient proof of service connection where such 
evidence is consistent with the circumstances, conditions, or 
hardships, of service. 38 U.S.C.A. § 1154 (West 1991); 
Collette v. Brown, 82 F.3d 389 (Fed. Cir. 1996); 38 C.F.R. § 
3.304 (1996).  However, competent evidence of a nexus between 
a current disability and service is still required. Turpen v. 
Gober, No. 96-853 (U.S. Vet. App. Dec. 2, 1997); Libertine v. 
Brown, 9 Vet. App. 521 (1996).

The Court has held that "It is the duty of the BVA as the 
fact finder to determine credibility of the testimony and 
other lay evidence."  Culver v. Derwinski, 3 Vet. App. 292, 
297 (1992).  In this case the Board places extreme probative 
value on the records made contemporary with the veteran's 
military service, and concludes that such are more probative 
than post-service statements offered by the veteran and other 
lay individuals by Dr. J.C.

Notably, service documents are completely negative for 
complaint or finding relevant to any incurred wounds.  In 
fact, at the time of a discharge examination, no shrapnel 
wound residuals or other findings indicative of a head injury 
were noted.  Moreover, in affidavits for Philippine Army 
Personnel, signed after the alleged date of the injury, the 
veteran himself specifically denied having incurred any 
injuries incident to his service.  The Board finds such 
official records more probative than the veteran's statements 
to the contrary, made years after service and in connection 
with a claim for benefits.  The Board does not find the 
veteran's explanation as to why he did not report his claimed 
in-service injuries when he was examined for discharge in 
April 1946 or in the Philippine Army Affidavits plausible, 
i.e. that he felt no pain at the time.  His head wound has 
resulted in a residual scar that is still visible; hence it 
did not heal without residuals.  (Additionally, the left leg 
injury purportedly sustained in service was a through and 
through gunshot wound.)  The veteran signed the service 
documents and deemed such to be true and correct.  There 
exists no contemporary, competent medical evidence of 
injuries incurred during service.

The Board does not dispute post-service evidence of scarring 
in the area of the left temporal region, scarring claimed by 
the veteran as residual to an in-service shrapnel wound.  Nor 
does it argue that the scarring is not related to a shrapnel 
wound.  However, the fact remains that competent and credible 
evidence of in-service incurrence is required to warrant 
granting service connection.  To the extent that the veteran 
served in combat, the Board acknowledges the applicability of 
38 U.S.C.A. § 1154(b).  However, such does not afford a basis 
for service connection.  As noted, the evidence contemporary 
with service is consistent in showing no such injury, and the 
April 1946 separation examination report reflects no history 
or findings of any shell fragment wound to the head.  The 
only evidence in support of the veteran's contentions are 
post-service medical and lay statements.   The statement from 
J.C., who identified himself as a medical officer, is dated 
several years after the veteran's discharge from service and 
although it relates that J.C. treated the veteran for a 
shrapnel wound of the left temporal region the Board finds 
that statement to be of lesser probative value than the 
medical examination report created at the time of the 
veteran's discharge in 1946, which shows no wounds or 
injuries.  The Board also finds J.C.'s statement less 
probative than the veteran's own denial of in-service 
injuries prepared contemporary with his discharge from 
service.  Nor are the statements made by lay individuals 
credible in the face of the contradictory service records.  
Rather, it appears that the post-service affiants purporting 
to have knowledge of the veteran's hospitalization during 
service, provided such statements solely in connection with 
the veteran's claim.  Thus, they are of little probative 
value when considered alongside the competent and probative 
service evidence showing no in-service injuries.

The Board also notes that the October 1993 private medical 
statement and June 1996 report of VA examination include 
notation of a history of in-service shrapnel wound of the 
left temporal area with a residual scar.  However, that 
evidence is apparently based on the history reported by the 
veteran which is in conflict with the service records created 
at the time of his discharge.  As the Court has stated, 
"[a]n opinion based upon an inaccurate factual premise has 
no probative value."  Reonal v. Brown, 5 Vet. App. 458, 461 
(1993).  

In sum, the credible, and thus most probative evidence of 
record, are the service records, to include the affidavit 
prepared by the veteran at discharge, showing no in-service 
injuries and the physical examination report showing no scars 
or other residuals of any gunshot or shrapnel wounds.  The 
veteran's post-service statements, which are in contradiction 
to his denial at discharge of any in-service injuries and the 
negative separation examination findings, are not credible.  
Nor does the Board find any basis to afford greater probative 
weight to lay and medical statements created after discharge 
and in connection with a claim for benefits, particularly 
where such are in direct contradiction to contemporary 
service records and are unsupported by clinical evidence or 
other documentation.  The preponderance of the credible and 
probative evidence in this case shows the absence of an in-
service shrapnel wound to the left temple area.  Accordingly, 
the veteran's claim is denied.


ORDER

New and material evidence to reopen a claim of entitlement to 
service connection for residuals of a gunshot wound to the 
left temple not having been received, the application to 
reopen the claim is denied. 

New and material evidence sufficient to warrant reopening a 
claim of entitlement to service connection for residuals of a 
gunshot wound to the left temple having been received, the 
claim is reopened.

Service connection for residuals of a gunshot wound  to the 
left temple is denied.


		
	JANE E. SHARP
	Member, Board of Veterans' Appeals

 

